Case 2:18-cv-00188-JRG-RSP Document 12 Filed 09/09/20 Page 1 of 2 PageID #: 40




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     MARSHALL DIVISION

MICHAEL S. BAUGHMAN, #1871886                     §

VS.                                               §                CIVIL ACTION NO. 2:18cv188

TINA RICHARDSON, ET AL.                           §

                                     ORDER OF DISMISSAL

       Plaintiff Michael Baughman, a prisoner confined at the Wayne Scott Unit within the Texas

Department of Criminal Justice (TDCJ), proceeding pro se and in forma pauperis, filed this civil

rights action alleging purported violations of his constitutional rights. The case was referred to

United States Magistrate Judge, the Honorable Judge Roy S. Payne, for findings of fact,

conclusions of law, and recommendations for the disposition of the case.

       On April 7, 2020, Judge Payne issued a Report, (Dkt. #9), recommending that Plaintiff’s

civil rights lawsuit be dismissed, without prejudice, for Plaintiff’s failure to comply with an order

of the Court. Specifically, Judge Payne found that Plaintiff failed to pay the partial, initial filing

fee within thirty days as ordered. A copy of this Report was sent to Plaintiff at his address, with

an acknowledgment card. The docket reflects that Plaintiff received a copy of the Report on April

27, 2020, (Dkt. #10). However, to date, no objections to the Report have been filed. While

Plaintiff has filed a letter, (Dkt. #11), his letter references a transfer order in another lawsuit

Plaintiff filed in this Court and a deduction of money from his trust account as a result—which

does not address the substance Judge Payne’s Report or Plaintiff’s failure to comply with this

particular order.




                                                  1
Case 2:18-cv-00188-JRG-RSP Document 12 Filed 09/09/20 Page 2 of 2 PageID #: 41




       Because objections to Judge Payne’s Report have not been filed, Plaintiff is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

findings and legal conclusions accepted and adopted by the district court. Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is
    .
       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #9), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that the above-styled civil rights proceeding is DISMISSED, without

prejudice, for the failure to comply with an order of the Court. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED as MOOT.

       So ORDERED and SIGNED this 9th day of September, 2020.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
